Affirmed and Opinion Filed June 10, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00653-CR

                     TROY LAMONT TILLER, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-82756-2021

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen III, and Nowell
                        Opinion by Justice Partida-Kipness
      After leading police on a high-speed pursuit, Troy Lamont Tiller was

convicted for evading arrest with a vehicle. On appeal, Tiller contends the conviction

should be overturned because the State failed to prove he knew the officers’ attempt

to arrest him was lawful, and the evidence is insufficient to support the deadly

weapon finding. In accordance with this Court’s precedent, we conclude the State

was not required to prove knowledge of the arrest’s lawfulness. We further conclude

the evidence is sufficient to support the deadly weapon finding. Accordingly, we

overrule Tiller’s appellate issues and affirm the judgment.
                                    BACKGROUND

         On the night of October 23, 2018, Officer John Nagy was patrolling highway

75 near McKinney, Texas, when he was told to be on the lookout for a vehicle that

had been tied to a recent felony. The suspect was reported to be a black male driving

a silver Toyota Camry from the mid-2000’s that had no rear spoiler or front license

plate.

         Officer Nagy saw a black male driving such a vehicle on the highway. He

alerted other officers and pursued the Camry as it pulled into a gas station. Officer

Nagy activated his patrol unit’s red-and-blue lights to initiate a traffic stop, pulled

up close behind the Camry, and shouted for the driver to turn off the vehicle and

place his keys on the roof. After a pause, the driver instead sped out of the parking

lot and led officers on a high-speed chase that lasted several minutes. During the

chase, the driver swerved around cars on the roadways, ran several stop signs and

lights, sped through a residential area, and drove across a lawn between two

apartment buildings. An officer forced him off the road by repeatedly bumping

against the back of the Camry and then broadsiding it as it spun out in an apartment

complex’s parking lot. The driver—Tiller—took off on foot but was apprehended

shortly thereafter.

         Based on this evidence, a jury found Tiller guilty of evading arrest or detention

with a vehicle. The jury also found habitual-offender enhancements to be true.



                                            –2–
Punishment was assessed at 55 years, and the trial court sentenced Tiller

accordingly. This appealed followed.

                            STANDARD OF REVIEW
      When a sufficiency issue turns on the meaning of the statute under which the

defendant was prosecuted, we review the statutory-construction issue de novo.

Liverman v. State, 470 S.W.3d 831, 836 (Tex. Crim. App. 2015). When we interpret

statutes, we focus on the literal text and attempt to discern its fair, objective

meaning. State v. Kahookele, 640 S.W.3d 221, 225 (Tex. Crim. App. 2021). We give

effect to the plain meaning of the statutory text, reading it in context and construing

it according to the rules of grammar and common usage. Id. If the language is

ambiguous or the plain language would lead to absurd consequences that the

Legislature could not possibly have intended, we may consider extratextual factors.

Id.

      In reviewing the legal sufficiency of the evidence, we view all the evidence in

the light most favorable to the verdict to determine whether any rational factfinder

could have found the crime’s essential elements beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). We may not re-evaluate the evidence’s weight and credibility and

substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at 622. Instead,

we determine whether the necessary inferences are reasonable based on the

evidence’s cumulative force when viewed in the light most favorable to the verdict.

                                         –3–
Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). We presume that the

factfinder resolved any conflicting inferences in favor of the verdict, and we must

defer to that resolution. Id. at 448–49.

                                    DISCUSSION
      In his first issue on appeal, Tiller asserts that the conviction should be

overturned because the State failed to prove a required element: that he knew the

officers’ attempt to arrest him was lawful. But this court has previously held the

State is not required to prove that the defendant knows of the arrest’s lawfulness,

and we adhere to that holding today.

      In his second issue, Tiller contests the sufficiency of the evidence to support

the finding that he used a deadly weapon—his vehicle—during the offense. But

Tiller’s reckless driving during his flight from police posed a very real danger of

serious bodily injury to others. The evidence is sufficient to support the deadly

weapon finding. We therefore affirm.

I.    Knowledge of the Arrest’s Lawfulness

      “A person commits an offense if he intentionally flees from a person he knows

is a peace officer . . . attempting lawfully to arrest or detain him.” TEX. PENAL CODE

§ 38.04(a) (emphasis added). Tiller argues that “[t]he plain language of the evading-

arrest statute requires proof of knowledge that the attempted arrest or detention was

lawful, and here, the evidence was legally insufficient to show that Appellant knew




                                           –4–
he was lawfully detained.” He asks this Court to reverse the judgment and enter a

judgment of acquittal. We decline Tiller’s request.

        Texas courts, including this court, have unanimously held that it is not

necessary for the State to prove that the defendant knew the arrest or detention was

lawful. See Nicholson v. State, 594 S.W.3d 480, 484 (Tex. App.—Waco 2019, pet.

granted) (collecting cases); Mitchell v. State, No. 05-12-00876-CR, 2013 WL

3929212, at *4 (Tex. App.—Dallas July 26, 2013, no pet.) (mem. op., not designated

for publication). “[C]ourts have generally construed the inclusion of the word

‘lawfully’ in § 38.04(a) to mean that the attempted arrest or detention must be

lawful—not that the defendant must know that the attempted arrest or detention is

lawful.” Mitchell, 2013 WL 3929212, at *4.

        We are aware that a case is pending in the Texas Court of Criminal Appeals

concerning the issue of whether the evading arrest statute requires the State to prove

that a defendant knew an attempted detention was lawful. Day v. State, 614 S.W.3d

121, 128 n.26 (Tex. Crim. App. 2020) (citing Nicholson v. State, 594 S.W.3d 480

(Tex. App.—Waco 2019, pet. granted1)) (“[W]hether the defendant’s knowledge of

that lawfulness of the attempted arrest or detention is also an element of the offense

is an issue currently pending before this Court.”). We are bound to follow our own



        1
          Nicholson filed two, separate petitions for discretionary review in the Texas Court of Criminal
Appeals. See Cause numbers PD-0962-19 (aggravated assault conviction); PD-0963-19 (evading arrest
conviction). That Court refused the petition in cause number PD-0962-19 and granted the petition in cause
number PD-0963-19. The latter remains pending.
                                                  –5–
precedent unless it conflicts with an opinion of the Court of Criminal Appeals. See

Quick v. State, 557 S.W.3d 775, 792 (Tex. App.—Houston [14th Dist.] 2018, pet.

ref’d) (refusing to follow sister court’s unpublished opinion that conflicted with

court’s precedent and noting that the court “would be bound to follow our own

precedent” even if the sister court’s opinion were published); see also Ahmadi v.

Moss, 530 S.W.3d 754, 760 (Tex. App.—Houston [14th Dist.] 2017, no pet.)

(declining to follow sister court’s analysis in favor of following own precedent).

Here, although the court of criminal appeals has this issue under review, that court

has not issued a final opinion addressing the issue and, as such, has not created

precedent contrary to this Court’s jurisprudence. See Vasquez v. State, 814 S.W.2d

773, 776 n.1 (Tex. App.—Houston [14th Dist.] 1991, pet. ref’d) (citing Yeager v.

State, 727 S.W.2d 280, 281 n.1 (Tex. Crim. App. 1987)) (holding that absent a final

opinion, the decision is not part of the jurisprudence of this state). We, therefore,

must follow our own precedent that a defendant need not know the lawfulness of the

attempted arrest before an evading conviction may stand. See Mitchell, 2013 WL

3929212, at *4.

       For these reasons, we decline to revisit our prior holding that knowledge of

the attempted detention’s lawfulness is not an element of evading detention. Tiller

does not otherwise challenge the sufficiency of the evidence to show his knowledge

that a police officer was attempting to detain him. Accordingly, we overrule Tiller’s

first issue.

                                        –6–
II.   Sufficiency of the Evidence to Support the Deadly Weapon Finding

      In his second issue, Tiller challenges the sufficiency of the evidence to support

the jury’s finding that he used a deadly weapon—his vehicle—in the course of

evading arrest. We overrule this issue.

      By statute, a motor vehicle is not a deadly weapon per se, but can be found to

be a deadly weapon if it is used in a manner that is capable of causing death or

serious bodily injury. Couthren v. State, 571 S.W.3d 786, 789 (Tex. Crim. App.

2019). Cases like this one involve fact-intensive inquiries into the manner in which

a driver uses a vehicle. Pruett v. State, 510 S.W.3d 925, 928 (Tex. Crim. App. 2017).

We examine “whether a defendant’s driving was reckless or dangerous during the

commission of a felony.” Sierra v. State, 280 S.W.3d 250, 255 (Tex. Crim. App.

2009) (footnotes omitted). “Reckless or dangerous driving has been demonstrated

by speeding, disregarding traffic signals, failing to maintain control of the vehicle,

fishtailing, causing property damage with the vehicle, driving on the wrong side of

the road, almost colliding with another vehicle, and failing to yield to traffic.”

Couthren, 571 S.W.3d at 793.

      Tiller’s conduct implicated several of these factors. In his flight from police,

Tiller drove at high rates of speed through a darkened residential area with narrow,

crowded streets. At certain points, the pursuing officers were forced to travel at sixty-

eight miles-per-hour in a thirty mile-per-hour zone to keep up with him. He

disregarded several stop signs, swerved around vehicles on the roadway, and nearly

                                          –7–
hit a truck. Tiller then drove onto a grassy area between two apartment buildings,

over sidewalks, and past a dog park. The chase only ended when an officer

repeatedly rammed Tiller’s vehicle, causing it to spin out. Officers testified that

Tiller’s driving was extremely reckless and placed the public in danger, particularly

when he disregarded the speed limits and traffic signals that are meant to keep the

public safe. This evidence is legally sufficient to support the jury’s finding that Tiller

used the vehicle as a deadly weapon. We overrule Tiller’s second issue.

                                   CONCLUSION

      We conclude the State was not required to establish Tiller’s knowledge that

the attempted arrest was lawful and presented sufficient evidence to support the

deadly weapon finding. Accordingly, we overrule Tiller’s appellate issues and affirm

the trial court’s judgment.




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE
210653f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b).




                                          –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TROY LAMONT TILLER,                          On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-82756-
No. 05-21-00653-CR          V.               2021.
                                             Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                 Kipness. Justices Pedersen, III and
                                             Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 10th day of June 2022.




                                       –9–